Title: To George Washington from Colonel David Forman, 17 June 1780
From: Forman, David
To: Washington, George



Sir
Saturday Night Elevin oClock 17th June, 80

Yesterday Afternoon three Frigates arrived within Sandy Hook—In the Evening a fourth Ship of War run in—The Tory Report of this Day is that Adml Arbuthnot was onboard.
This Afternoon a Large Fleet appeard Standing for Sandy Hook—The air my Intilligencer says was too Foggy for good Observation But that before Sundown he Counted Sixty five Sail of Ships of War and Transports distinctly—and Saw a Number more in the offing—That Immediately they run within the Hook as they Arrive.
From there runing Immediately into the Hook as they Arrive it will not I presum admit of a doubt of there not being British and I think it is very Likely from Carolina.
By Day Light I will my self be on the Highlands of Middle Town—from that place some time in the Day (as Early as possable) I will do my self the Honr to transmit to Yr Excely as exact an Acct of the Fleet as Can be got from observation or Information. I have the Honr to be Your Excelys Most Obdt Humble Servt

David Forman

